Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The examiner acknowledges that the checkboxes on the for PTOL-37 are now appropriate check, in response to a request by the applicant
Allowable Subject Matter
Claims 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 10 is allowable for a two-strand rotating field machine with a 2p-pole stator with winding teeth, formed with a winding arrangement in the tooth coil technology, comprising: two winding strands, the winding arrangement is formed from wound coil groups that coils which are multiply interleaved, the partial coils of the coil groups are arranged so they concentrically enclose one another from inside to outside and surround multiple winding teeth, the respective coil winding numbers in the grooves between the winding teeth are provided so that in each case a substantially equal occupancy of each groove with the same effective total conductor cross section of the coils per groove cross section is provided, the number of conductors of a further outward lying partial coil of a coil group is higher than the number of conductors of the inner partial coil concentrically surrounded by this further outward lying partial coil.
The closest related prior art is to a combination of D1 DE202017103491, which is a document by the inventive entity, that is a few months earlier than the applicant’s priority document and D2 WO2014/033633, the same documents cited in the Incoming Written Opinion of the ISA.  
The keys limitations are the respective coil winding numbers in the grooves between the winding teeth are provided so that in each case a substantially equal occupancy of each groove with the same effective total conductor cross section of the coils per groove cross section is provided, the number of conductors of a further outward lying partial coil of a coil group is higher than the number of conductors of the inner partial coil concentrically surrounded by this further 
The examiner appropriately searched the applicant’s claimed subject matter and this is considered to be non-obvious with respect to the closest related subject matter.
Claims 10-19 are allowable for dependence on the allowable independent claim 10 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 22, 2022